Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 1 of 16 PageID #: 1693




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  STEAK N SHAKE ENTERPRISES, INC., and                )
  STEAK N SHAKE, LLC,                                 )
                                                      )
                               Plaintiffs,            )
                                                      )
                          v.                          )    Case No. 1:21-cv-02131-TWP-MPB
                                                      )
  IFOOD, INC., SHASHKI K. RATTAN, and                 )
  CHANDRU C. GURNANI,                                 )
                                                      )
                               Defendants.            )

     ENTRY ON PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER

         This matter is before the Court on a Motion for Temporary Restraining Order (Filing No.

  12) filed by Plaintiffs Steak n Shake Enterprises, Inc. ("SNS Enterprises") and Steak n Shake, LLC

  ("SNS") (collectively, "Plaintiffs") against Defendants iFood, Inc. ("iFood"), Shashi K. Rattan

  ("Rattan") and Chandru C. Gurnani ("Gurnani") (collectively, "Defendants"). Plaintiffs initiated

  this lawsuit against Defendants for trademark infringement, unfair competition, breach of contract

  (specific performance and damages), breach of guaranties (damages) (Filing No. 1 at 11–15).

  Plaintiffs now ask the Court to "enjoin Defendants' trademark infringement and unfair competition,

  and to enforce their post-termination obligations under the franchise and area development

  agreements." (Filing No. 13 at 2.) For the following reasons, the Court grants Plaintiffs' Motion.

                                         I.   BACKGROUND

         Plaintiffs operate and franchise Steak n Shake restaurants, which are known for their

  hamburgers and hand-dipped milkshakes (Filing No. 14 at 1, 2). SNS owns federally registered

  trademarks, service marks, trade names, logos, emblems, commercial symbols, and indicia of

  origin connected to the Steak n Shake brand (the "Steak n Shake Marks"). Id. at 2. SNS licenses
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 2 of 16 PageID #: 1694




  the Steak n Shake Marks to authorized Steak n Shake franchisees for use solely connected to the

  operations of franchised Steak n Shake restaurants. Id.

         On August 31, 2011, Defendant iFood entered into a written Area Development Agreement

  ("ADA") with SNS Enterprises, committing to open ten franchised Steak n Shake restaurants

  within a defined geographic area comprising twenty-one counties in North Carolina and one

  county in Virginia (Filing No. 14-1 at 1–2, 3, 27–28). The ADA, under a "Development Schedule,"

  required iFood to open a new full-service Steak n Shake restaurant within the development area

  every six months, starting eighteen months from its effective date, until ten restaurants would be

  opened by August 31, 2017 (seventy-two months (six years) after the ADA's effective date). Id.

  at 23, 24. At the same time, Defendants Rattan and Gurnani entered into franchise and license

  agreements with Plaintiffs to operate a full-service franchised Steak n Shake location in Raleigh,

  North Carolina (see Filing No. 15 at 64–67). Over the next several years—on July 28, 2014, April

  27, 2017, and March 15, 2018—iFood entered franchise agreements with Plaintiffs to operate two

  full-service franchised restaurants in Raleigh, North Carolina, and Vienna, West Virginia, and one

  counter-service franchised restaurant in Garner, North Carolina (see Filing No. 14-3 at 81–83;

  Filing No. 14-4 at 83–86; Filing No. 14-5 at 83–85). Meanwhile, the six-year Development

  Schedule of the ADA entered into by iFood had been amended on November 1, 2016, allowing

  iFood additional time to open the restaurants (extending the deadline to November 15, 2020) and

  permitting four of the ten to now open and operate as counter-service locations (see Filing No. 14-

  2 at 1–3).

         Under all the franchise agreements, Rattan and Gurnani personally guaranteed the

  obligations of iFood (Filing No. 14-3 at 100; Filing No. 14-4 at 100; Filing No. 14-5 at 99; Filing

  No. 16 at 8–9). These franchise agreements required, among myriad things, Defendants to




                                                  2
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 3 of 16 PageID #: 1695




         1.      Pay a "Royalty and System Fee" calculated on the gross receipts from, and
                 certain "Advertising and Marketing Fees" for, each Steak n Shake location;

         2.      Maintain the interior and exterior condition and appearance of their Steak n
                 Shake restaurants in compliance with agreed upon standards of quality,
                 service, and cleanliness;

         3.      Purchase equipment, food products, and other items from only those sources
                 approved by SNS Enterprises

  (Filing No. 14-3 at 23–24, 30, 37–39; Filing No. 14-4 at 24–25, 30, 39, 40; Filing No. 14-5 at 24–

  25, 30–31, 39–40; Filing No. 15 at 17, 18, 21–22, 28–29). Breach of these requirements could

  lead to immediate termination of the franchise agreements (Filing No. 14-3 at 55–60; Filing No.

  14-4 at 57–62; Filing No. 14-5 at 57–62; Filing No. 15 at 42–47). Additionally, unauthorized use

  of the Steak n Shake Marks constitutes grounds for immediate termination of a franchise

  agreement. See id. In the event of termination, Defendants were obligated to (1) cease any and

  all use of the Steak n Shake Marks and proprietary confidential information; (2) disassociate their

  former franchised restaurant locations from Steak n Shake restaurants; (3) assign the telephone

  number and web address associated with their former franchised Steak n Shake restaurants to

  Plaintiffs; and (4) pay all amounts owed to Plaintiffs and damages sustained by Plaintiffs by reason

  of the termination of the franchise agreements (Filing No. 14-3 at 61–63; Filing No. 14-4 at 63–

  64; Filing No. 14-5 at 63–64; Filing No. 15 at 47–48).

         In consideration for confidential operational information and the use of the Steak n Shake

  Marks, franchisees are bound by confidentiality and noncompetition obligations under the

  franchise agreements (Filing No. 14-3 at 5–6, 51–54, 65–67; Filing No. 14-4 at 5–6, 53–56, 67–

  69; Filing No. 14-5 at 5–6, 53–56, 67–69; Filing No. 15 at 6, 40–41, 50–51). Importantly, a

  noncompetition provision instructed that

         [i]n the event of . . . termination of this Agreement for any reason whatsoever, the
         Franchisee agree(s) that for a period of two (2) years, commencing on the effective
         date of the . . . termination . . . Franchisee will not have any interest as an owner,


                                                   3
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 4 of 16 PageID #: 1696




         investor, partner, director, officer, employee, consultant, representative or agent, or
         in any other capacity, in any Competing Business located at or within five (5) miles
         of the Authorized Location or any then-existing Steak n Shake or Steak n Shake
         Signature Restaurant.

  (Filing No. 14-3 at 65; Filing No. 14-4 at 67 (nonmaterially different language); Filing No. 14-5

  at 67 (same); Filing No. 15 at 15). In turn, "Competing Business" is defined as "any restaurant

  business that either (i) derives twenty-five (25%) or more of its annual revenue from the sale of

  ground beef sandwiches; or (ii) offers both ground beef sandwiches and ice cream products

  (regardless of the volume sold)." (Filing No. 14-3 at 5; Filing No. 14-4 at 5; Filing No. 14-5 at 5;

  Filing No. 15 at 6.)

         Pursuant to this arrangement, Plaintiffs shared with Defendants proprietary and

  confidential information concerning Steak n Shake, including standards, specifications,

  operations, and procedures for the restaurants (Filing No. 14 at 4).

         Defendants, however, eventually breached the franchise agreements and the ADA by

  failing to (1) open restaurants consistent with the ADA's schedule; (2) pay the Royalty and System

  Fees, the Advertising and Marketing Fees, and other remunerations owed Plaintiffs; (3) maintain

  the requisite repair, appearance and cleanliness of their Steak n Shake restaurants; and (4) purchase

  equipment, food, and beverages from approved suppliers. Id. at 4–6. On July 12, 2021, following

  numerous warnings and opportunities to cure, written notice of termination of the franchise

  agreements and ADA was given to Defendants due to these continued breaches. Id. at 6; Filing

  No. 14-10 at 1–3. Though Defendants initially struggled to comply with post-termination

  debranding deadlines (largely due to complexity of removing large signage), by August 20, 2021,

  they had completely debranded and deidentified the locations (Filing No. 32-1 at 17). And, as of

  roughly July 18, 2021, these restaurants now operate as "SEAN'S SHACK" locations ("Sean" is

  an anglicized version of Gurnani's first name "Chandru"). Id. at 17–18.



                                                   4
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 5 of 16 PageID #: 1697




          Plaintiffs filed their Complaint in this action on July 28, 2021, alleging claims for

  trademark infringement and breach of contract (Filing No. 1). After moving for a preliminary

  injunction on that same date (Filing No. 5), Plaintiffs moved for a temporary restraining order

  ("TRO") on August 9, 2021.           Plaintiffs ask the Court to "enjoin Defendants' trademark

  infringement and unfair competition, and order Defendants to comply with their post-termination

  contractual obligations including their covenant not to compete, and all other relief proper in the

  premises." (Filing No. 12 at 3.) A hearing on the Motion for a Preliminary Injunction is scheduled

  for September 8, 2021 (Filing No. 25 at 1). The parties requested and the Court agreed to "rule on

  the Motion for TRO on the briefing." (Filing No. 26 at 1.)

                                      II.   LEGAL STANDARD

          "The standards that apply to preliminary injunction orders also apply to temporary

  restraining orders." J.P. Morgan Sec. LLC v. Weiss, No. 1:19-cv-4163-TWP-MPB, 2019 WL

  6050176, at *4 (S.D. Ind. Nov. 15, 2019) (citing Loveless v. Chicago Bd. of Election

  Commissioners, No. 04 C 5671, 2004 WL 2095662, at *2 (N.D. Ill. Sept. 17, 2004)). Federal Rule

  of Civil Procedure 65(b) provides that a TRO may be issued without notice to the adverse party

  only if "specific facts in an affidavit or a verified complaint clearly show that immediate and

  irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

  in opposition." Fed. R. Civ. Pro. 65(b) (emphasis added.) Here, however, Defendants have been

  put on notice regarding Plaintiffs' Motion and have had an opportunity to respond in writing and

  provide briefing on the legal issues that are before the Court.

          To obtain a TRO, the moving party has the burden of showing that "[1] it is likely to

  succeed on the merits, [2] it is likely to suffer irreparable harm in the absence of preliminary relief,

  [3] the balance of equities tips in its favor, and [4] issuing an injunction is in the public

  interest." Grace Schs. v. Burwell, 801 F.3d 788, 795 (7th Cir. 2015). The greater the likelihood


                                                     5
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 6 of 16 PageID #: 1698




  of success, the less harm the moving party needs to show to obtain an injunction, and vice

  versa. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of America, Inc.,

  549 F.3d 1079, 1086 (7th Cir. 2008). A TRO "'is an extraordinary and drastic remedy, one that

  should not be granted unless the movant, by a clear showing, carries the burden of

  persuasion.'" Goodman v. Ill. Dep't of Fin. & Prof'l Regulation, 430 F.3d 432, 437 (7th Cir. 2005)

  (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)) (emphasis in original); see also Roland

  Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 389 (7th Cir. 1984) (granting preliminary

  injunctive relief is "an exercise of a very far-reaching power, never to be indulged in except in a

  case clearly demanding it").

                                         III. DISCUSSION

  A.     Likelihood of success on the merits

         1.      Trademark and unfair competition claims

         Plaintiffs first maintain that they are likely to succeed on trademark infringement claims

  under the Lanham Act (see Filing No. 13 at 10). Plaintiffs maintain that Defendants continue "to

  use the registered Steak n Shake Marks and name in connection with the operation of restaurants

  at the same location as their former Steak n Shake restaurants, and are, thus, holding themselves

  out to the public in a way that leads them to believe defendants are still associated with Steak n

  Shake." Id. at 11. This, Plaintiffs continue, engenders "customer confusion" and allows Defendants

  to "trade[e] off of this natural confusion" to elicit bewildered customers. Id. at 12.

         The Court, however, agrees with Defendants—at least at this TRO stage—that this claim

  is likely mooted by Defendants' now-completed "debranding process." (Filing No. 32 at 9.)

  According to Gurnani, "Defendants are not using or displaying any of the SNS marks or logos"

  and all "signage has now been removed." Id. at 10 (citing Filing No. 32-1 at 17). Even viewing

  images of the restaurants prior to the "full debranding"—with large, exterior signs covered in black


                                                    6
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 7 of 16 PageID #: 1699




  plastic bags, smaller signs removed and replaced, repainting in progress, and other alterations

  clearly disassociating the restaurants with the Steak n Shake brand (see Filing No. 17-1; Filing No.

  17-2; Filing No. 17-3; Filing No. 17-4; Filing No. 17-5; Filing No. 17-6)—it seems incredibly

  improbable that "[t]here is simply no way anyone patronizing defendants' restaurants could

  possibly know that they are not authorized Steak n Shake restaurants and that the food, beverages

  and services being sold there are not authorized and approved by Steak n Shake." (Filing No. 13

  at 12.) Accordingly, the Court will move to analysis of the contractual claims.

           2.       Breach of contract claims

           Plaintiffs first argue that they will prevail on their "claims to enforce [D]efendants' post-

  termination obligations under the agreements, including their covenants against competition."

  (Filing No. 13 at 13.) Because covenants not to compete "are in restraint of trade, courts enforce

  them only if they are reasonable." Heraeus Med., LLC v. Zimmer, Inc., 135 N.E.3d 150, 153 (Ind.

  2019) (quotation omitted). "In considering what is reasonable, regard must be paid to three factors:

  (1) whether the agreement is wider than necessary for the protection of the employer in some

  legitimate interest; (2) the effect of the agreement upon the employee; and (3) the effect of the

  agreement upon the public." Mercho-Roushdi-Shoemaker-Dilley Thoraco-Vascular Corp. v.

  Blatchford, 900 N.E.2d 786, 796 (Ind. Ct. App. 2009). Plaintiffs maintain that the noncompete

  covenant imposed on Defendants is reasonable because it is limited both geographically and

  temporally. Plaintiffs point to Indiana cases upholding similar constraints (Filing No. 13 at 13–14

  (citing Washel v Bryant, 770 N.E.2d 902 (Ind Ct. App. 2002); Titus v. Rheitone, Inc., 758 N.E.2d

  85 (Ind Ct. App. 2001)). Moreover, Plaintiffs maintain that Defendants breached their "post-

  termination obligations." Id. at 14–15. 1


  1
   As this passing assertion is the extent of the parties' discussion concerning this contractual claim, the Court will not
  pass on its merits at this stage.


                                                             7
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 8 of 16 PageID #: 1700




          In response, Defendants do not contest that they are violating the noncompete provision as

  written. Instead, they initially argue that any noncompetition provision is unreasonable and thus

  cannot be enforced (Filing No. 32 at 11–19). First, Defendants contend that the noncompetition

  provision "is not supported by a legitimate protectable interest" because there are now "no SNS

  restaurants in the Raleigh area." Id. at 15. In other words, "[b]ecause SNS lacks any competitive

  presence in Raleigh, it has no legitimate protectable interest to prop up the SNS Non-Compete."

  Id. And while "the SNS Non-Compete also prohibits the franchisee from operating a Competing

  Business at the previously franchised locations," Defendants question "the protectable interest

  supporting that restriction when SNS has zero competitive presence in that market." Id. at 16.

          Second, Defendants maintain that the geographic scope of the noncompete provision is

  unreasonable: they argue that Plaintiffs "cannot restrict Defendants from doing business in a

  market or geography where Plaintiffs do not do business, where they do not operate restaurants,

  either directly through company stores or indirectly through franchised locations." Id. at 17–18.

  Third, Defendants contend the noncompete provision is "otherwise overly broad" because it would

  functionally bar them from taking part in the restaurant industry. Id. at 18–19.

          Defendants also maintain that Plaintiffs first materially breached the franchise agreements,

  which excuses Defendants from any valid noncompetition obligation. They argue "SNS failed to

  provide any training to Defendants in the SNS franchise system [and] failed to provide advertising

  and marketing support." Id. at 19–21; see A House Mechanics, Inc. v. Massey, 124 N.E.3d 1257,

  1262 (Ind. Ct. App. 2019) ("It is well established that '[w]hen one party to a contract commits the

  first material breach of that contract, it cannot seek to enforce the provisions of the contract against

  the other party if that other party breaches the contract at a later date.'") (quoting Coates v. Heat

  Wagons, Inc., 942 N.E.2d 905, 917 (Ind. Ct. App. 2011)). Defendants forewarn that they "will be




                                                     8
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 9 of 16 PageID #: 1701




  asserting counterclaims for prior breaches by SNS that go to the very heart of the franchise contract

  and the franchise relationship." (Filing No. 32 at 20.)

         The Court is persuaded that the noncompetition provision is reasonable and thus

  enforceable. First, the noncompete provision is supported by a protectable interest; namely, that

  Plaintiffs could choose to "refranchise" in Raleigh and Garner, North Carolina (see Filing No. 13

  at 18). Even though there are apparently no Steak n Shake locations in the geographic region at

  this time, Plaintiffs clearly saw the potential for those restaurants in the area and may wish to

  reestablish locations there now that those operated by Defendants have closed. Second, the

  geographic scope of the noncompete provision is not unreasonably broad when, again, Plaintiffs

  may elect to reenter that market, and the barred territory is constrained to "within five (5) miles of

  the Authorized Location or any then-existing Steak n Shake or Steak n Shake Signature

  Restaurant." (Filing No. 14-3 at 65; Filing No. 14-4 at 67 (nonmaterially different language);

  Filing No. 14-5 at 67 (same); Filing No. 15 at 15; see, e.g., Washel, 770 N.E.2d at 904 ("Bryant

  could not open a competing shop within ten miles for two years from the date she left

  employment."); Titus, 758 N.E.2d at 88–89 ("Employee agrees that . . . for a period of three (3)

  years from the termination of Employee's employment, for any reason, Employee will

  not . . . engage in . . . the businesses of Employer. The geographic region to which the prohibitions

  and covenants enumerated in this Section VI shall be all counties located in the State of Indiana.").)

  Third, the noncompete provision was not otherwise overly broad in that it was limited to only any

  restaurant "that either (i) derives twenty-five (25%) or more of its annual revenue from the sale of

  ground beef sandwiches; or (ii) offers both ground beef sandwiches and ice cream products

  (regardless of the volume sold)." (Filing No. 14-3 at 5; Filing No. 14-4 at 5; Filing No. 14-5 at 5;

  Filing No. 15 at 6.) Paired with the fairly limited geographic restraint, Defendants would not be




                                                    9
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 10 of 16 PageID #: 1702




   unreasonably precluded from working in the restaurant industry, and the noncompete provision is

   reasonable with respect to the legitimate interests of the employer, restrictions on the employee,

   and the public interest.

          As for prior breach by Plaintiffs, Defendants fail to point to any portions of the franchise

   agreements indicating that Plaintiffs were contractually obligated to visit these locations to provide

   operational guidance, training, and assistance or conduct advertising or marketing in the Raleigh

   market (see Filing No. 32-1 at 15–16). Instead, Defendants rely on Gurnani's "25-years' experience

   with multiple franchisors." Id. at 16. But this extra-contractual evidence cannot establish prior

   breach of these franchise agreements on the part of Plaintiffs, especially when cursory review of

   the agreements indicate that Plaintiffs had full discretion in providing the type of support of which

   Defendants now complain lacked (see, e.g., Filing No. 15 at 11–12 (indicating that "[t]he

   Franchisor agrees to provide . . . [p]eriodic inspections and evaluations of Franchisee's operations

   as Franchisor may elect to provide in its sole discretion"), 27 (noting that "[t]he Franchisor or its

   affiliate may elect to provide the following discretionary services to Franchisee, but shall have no

   legal or contractual obligation to provide such services"), 30 (detailing that "[t]he Franchisor does

   not represent or warrant that any particular restaurant will benefit directly or pro rata from

   marketing or advertising)). As the Indiana Supreme Court held long ago,

          [w]hile it is true that a usage of trade may sometimes be proved in order to ascertain
          the manner of discharging some duty, or performing an act stipulated to be
          performed in a contract, such proof is never competent, however, when the effect
          of it would be to prove a usage inconsistent with the express terms of the
          contract. . . . Where words of ordinary signification are found in a contract, it is for
          the court to give an interpretation to such words, as well as to the whole contract.
          It is only where a word or phrase, as used in a particular trade or calling, has a
          meaning peculiar to such trade, and different from the ordinary sense in which it is
          used, that evidence may be heard to explain the use of the word. Even then, such
          evidence will not be heard to contradict the contract, or explain away its obligation.




                                                    10
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 11 of 16 PageID #: 1703




   Seavey v. Shurick, 110 Ind. 494, 11 N.E. 597, 598–99 (1887) (citation omitted); see also Washel,

   770 N.E.2d at 906 ("In interpreting an unambiguous contract, we give effect to the intentions of

   the parties as expressed in the four corners of the document. Clear, plain, unambiguous terms are

   conclusive of that intent. We will neither construe clear and unambiguous provisions nor add

   provisions not agreed upon by the parties.") (citations omitted).

            In sum, Plaintiffs have, at this early stage, established a likelihood of success on the merits

   of their contractual claims against Defendants (contra Filing No. 32 at 23 ("[E]ven if by some wild

   stretch of the imagination the Court were to find that Plaintiffs were likely to prevail on the

   merits . . . ").

   B.       Likelihood of irreparable harm

            Plaintiffs contend that the conduct of Defendants has "caused, and unless enjoined will

   continue to cause, irreparable harm to Steak n Shake in several ways." (Filing No. 13 at 15.) First,

   "Steak n Shake's loss of customer goodwill 'amounts to irreparable injury because the damages

   flowing from such losses are difficult to compute,' and 'the loss of fair competition that results

   from the breach of a non-competition covenant is likely to irreparably harm' Steak n Shake." Id.

   at 16 (quoting Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535,

   550 (6th Cir. 2007)). Second, because Defendants operated the restaurants "for years . . . [,]

   [e]nforcement of defendants' non-competition covenants is, therefore, 'essential to allow time for

   the public . . . associati[on]' of defendants with the Steak n Shake brand to dissipate." Id. at 17.

   (quoting Bad Ass Coffee Co. of Haw., Inc. v. JH Nterprises, L.L.C., 636 F. Supp. 2d 1237, 1249

   (D. Utah 2009)). Third, "enforcement of defendants' non-competition covenants is necessary to

   prevent Defendants' continued use of Steak n Shake's trade secrets and confidential information."

   Id. Fourth, "Defendants' violation of their non-competition covenants undermines Steak n Shake's

   ability to protect its goodwill in Raleigh and Garner, North Carolina by refranchising that market."


                                                      11
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 12 of 16 PageID #: 1704




   Id. at 18. Fifth, "Defendants' actions threaten the stability of the entire Steak n Shake franchise

   system [because d]enial of preliminary injunctive relief would foreclose any meaningful remedy

   for Defendants' misconduct, and might 'send[ ] a message to other franchisees that the Agreement

   does not protect [the franchisor] and may be disregarded at will.'" Id. (quoting Quizno's Corp. v.

   Kampendahl, No. 01 C 6433, 2002 WL 1012997, at *7 (N.D. Ill. May 20, 2002)). Moreover,

   Plaintiffs continue,

          Steak n Shake's other franchisees would be harmed as well [because a] former
          franchisee's disregard of his covenant not to compete and continued use of Steak n
          Shake's confidential information and know-how dilutes the competitive advantage
          that Steak n Shake's confidential information, know-how and goodwill affords all
          Steak n Shake franchisees.

   Id. at 19. Finally, use of the same telephone number causes continuing irreparable harm because

   that number "appears in various telephone and internet directories and through search engines as

   being affiliated with Steak n Shake". Id.

          In response, Defendants question "what harm could Plaintiffs suffer from Defendants

   selling hamburgers, hotdogs, and french fries at their SEAN'S SHACK-branded restaurant when

   SNS has zero competitive presence in the Raleigh marketplace?" (Filing No. 32 at 22 (citations

   omitted).) Because "Plaintiffs have not presented any evidence that they have imminent concrete

   plans to open a new Shake 'N Steak restaurant in the Raleigh market . . . , any such harm would be

   speculative and remote." Id. Indeed, "Plaintiffs have not presented any evidence of irreparable

   harm. Nor could they if they tried." Id. at 23 (emphasis in original).

          The Court finds that Plaintiffs will suffer irreparable injury, primarily because Plaintiffs'

   "ability to re-franchise the area will be compromised if a former franchisee is allowed to operate

   in the area under a different name. An injury to these interests cannot be accurately or easily

   measured by an award of damages." Merry Maids, L.P. v. WWJD Enterprises, Inc., No. 8:06CV36,




                                                   12
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 13 of 16 PageID #: 1705




   2006 WL 1720487, at *11 (D. Neb. June 20, 2006), on reconsideration in part, No. 8:06CV36,

   2006 WL 2040245 (D. Neb. July 20, 2006). Indeed, as Plaintiffs note, permitting continued

   operation of a business violating noncompete agreements could undermine the quintessential

   purposes of such provisions (such as limiting geographic association with a business, curtailing

   misappropriation of insider "know how," and providing a franchisor the ability to refranchise

   absent unfair competition), and express the Court's acquiescence to the deliberate flouting of them.

   In sum, Plaintiffs have demonstrated that they will suffer irreparable harm if the Court does not

   provide it the equitable relief it seeks.

   C.      Balance of equities

           Plaintiffs contend that because Defendants are "willful violators of their covenant not to

   compete," the Court should give little weight to any harm they may suffer because said harm "will

   be derived from their own breach of the franchise agreements." (Filing No. 13 at 19.) Moreover,

   "Defendants would remain free to operate a similar business outside of the five-mile radius of their

   former location or other Steak n Shake locations or development area, to operate any other business

   anywhere, and to operate any type of business anywhere after the non-competition period expires."

   Id. at 20. Indeed, the only harm that Defendants would suffer—"loss of revenue"—is not to be

   considered irreparable harm. Id. at 21.

           In response, Defendants maintain that SNS (1) "saddled Defendants with a broken

   franchise model and with poor locations," (2) "committed prior material breaches," (3) "ignored

   or refused every entreaty from Defendants for assistance with their struggling franchises or to

   allow Defendants to take cost cutting measures that would allow them to weather the storm," (4)

   "failed or refused to train Defendants," (5) "failed to maintain a franchise director to provide help

   and guidance to franchisees," (6) "failed or refused to advertise and market the STEAK 'N SHAKE

   mark in the Raleigh marketplace," (7) "has not developed any new food products or otherwise


                                                    13
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 14 of 16 PageID #: 1706




   enhanced its competitive offering since 2017," and (8) "terminated Defendants' franchise

   agreements in the middle of a pandemic." (Filing No. 32 at 23–24.)

          The Court once more agrees with Plaintiffs—the balance of harms weighs in its favor.

   Under this inquiry, the Court "must weigh the harm that the plaintiff will suffer absent an

   injunction against the harm to the defendant from an injunction, and consider whether an injunction

   is in the public interest." Planned Parenthood of Ind. & Ky., Inc. v. Comm'r of Ind. State Dep't of

   Health, 896 F.3d 809, 816 (7th Cir. 2018), judgment vacated on other grounds sub nom. Box v.

   Planned Parenthood of Indiana & Kentucky, Inc., 141 S. Ct. 184 (2020). Here, Defendants'

   argument primarily airs an abundance of grievances against Plaintiffs without clarifying any harm

   that would be suffered were the Court to issue a TRO. And the harm that would obviously be

   suffered—that is, a loss of income—is not the type of irreparable injury contemplated by the Court

   in this analysis. See P.P. & K., Inc. v. McCumber, 46 F.3d 1134 (unpublished), 1995 WL 46207,

   at *3 (7th Cir. 1995) ("McCumber's sole source of income is the store . . . [but] the harm

   McCumber will suffer does not render injunctive relief inappropriate."). Accordingly, the Court

   finds that this balance weighs in favor of Plaintiffs, who, as the Court described above, would

   suffer irreparable harm in the absence of a TRO.

   D.     Public interest

          Finally, Plaintiffs maintain that injunctive relief would "promote the public interest by

   upholding and enforcing contractual commitments." (Filing No. 13 at 21 (citing Raymundo v

   Hammond Clinic Ass'n, 449 NE.2d 276, 279 (Ind. 1983).) In response, Defendants contend that

   (1) "iFOOD's will default on its SBA loans, loans that are guaranteed via public funds paid by tax-

   payers," (2) "iFOOD will also default on its leases, such that its landlords will lose the revenue

   stream from those rents," (3) "iFOOD employs many people at the three (3) SEAN'S SHACK

   restaurants and, if forced to close, those employees and their families will lose their livelihoods,"


                                                    14
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 15 of 16 PageID #: 1707




   and (4) "if this Court were to enter the requested TRO, it would in fact alter the status quo rather

   than maintain it to prevent harm to the parties." (Filing No. 32 at 24–25.)

           Again, the Court agrees with Plaintiffs. Defendants primarily (and erringly) focus their

   public interest argument on the specific harm that would flow from their discrete inability to fulfill

   their obligations to others because of the TRO. In other words, Defendants repackage their own

   limited interests as that of the greater public. On the other hand, however, Indiana courts over

   many years have made clear that the enforcement of contractual obligations is an important public

   interest:

           The courts will keep in mind the principle that it is to the best interest of the public
           that persons should not be unnecessarily restricted in their freedom of contract and
           that their agreements are not to be held void as against public policy, unless they
           are clearly contrary to what the Constitution, the Legislature, or the judiciary have
           declared to be the public policy, or unless they clearly tend to the injury of the
           public in some way.

   Hodnick v. Fid. Tr. Co., 96 Ind. App. 342, 183 N.E. 488, 491 (1932) ("in Banc"); see also Pond v.

   Pond, 700 N.E.2d 1130, 1136 (Ind. 1998) ("It is well established that the public policy of this state

   generally favors the freedom of contract between private parties."). Considering the disparity

   between these interests, public policy favors the Court issuing a TRO.

           After examining the pertinent factors, the Court finds that Plaintiffs' TRO Motion should

   be granted (contra Filing No. 32 at 25 n.5 ("If the Court somehow finds that Plaintiffs' TRO Motion

   should be granted . . . ")).

                                          IV. CONCLUSION

           Plaintiffs have clearly shown that they are likely to succeed on the merits of their claims

   and suffer irreparable harm, that a balance of equities weigh in their favor, and that public interest

   favors the issuance of a TRO. Accordingly, Plaintiffs' Motion for Temporary Restraining Order,

   (Filing No. 12), is GRANTED. "Defendants request that Plaintiffs be required to post a TRO



                                                     15
Case 1:21-cv-02131-TWP-MPB Document 33 Filed 08/25/21 Page 16 of 16 PageID #: 1708




   bond and would ask the Court’s leave to address the amount of the bond at that time." (Filing No.

   32 at 25 n.5.) To the extent that the Court must consider the appropriateness of a bond more fully,

   that request is granted. This TRO shall remain in effect for fourteen (14) days after the date of

   issuance, or until any earlier additional order of the Court, or until a later date if Defendants consent

   to a longer extension. Plaintiffs' Motion for Preliminary Injunction remains scheduled for hearing

   on September 8, 2021.

           SO ORDERED.

          Date of   8/25/2021
          Issuance: ________________

          Time of 9:13 a.m.
          Issuance: ________________



   DISTRIBUTION:

   Kay Dee Baird
   KRIEG DEVAULT LLP (Indianapolis)
   kbaird@kdlegal.com

   Scott Stuart Morrisson
   KRIEG DEVAULT LLP
   smorrisson@kdlegal.com

   William J. Anaya
   GREENSFELDER HEMKER & GALE PC
   wanaya@greensfelder.com




                                                      16
